Title: To George Washington from William Watson, 30 October 1775
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 30 October 1775

Major Tupper the bearer of this will inform your Excellency in what manner he has conducted with the two Vessels taken by him at the Vinyard, it is therefore unnecessary for me to enter into particulars—I wod just observe that Dartmouth is a place of greater safety than this port being much less exposed to Storms & better adapted at this time for fitting out an arm’d Vessel than Plymouth (as the Cannon, if they can be had at Rhode Island, as I understand they can) may be more readily come at—any orders respecting this or any other business shall

be obeyed with punctuality & all the dispatch in my power—I have wrote to Mr Leonard Jarvis of Dartmouth to get the Brig graved immediately, a step which Major Tupper thinks necessary as she is very foul & full of worms.
I wod Inform your Excellency that the Scooner Harrison Capt. Coit will sail this afternoon weather permitting, & that the Brigantine Washington will be ready in 2. or 3 days provided Capts. Martendal & Bowen can procure the Cannon & get them from Bristol in season, these Gentlemen set out last Wednesday on that business, I have not heard from them since, the late excessive Rains must have impeded them much or they must have met with difficulty in procuring the cannon—no time shal⟨l⟩ be lost in dispatching the Washington, provisions are ready—powder & Ball match rope & cartridge-paper it will be necessary to send from head Quarters, our Town stock of powder & shott are so exhausted that we think it unsafe to spare any more, more especially as we are threatned with destru⟨ct⟩ion & know not how soon the execution [of] these threat may be attem[p]ted. I have the Honour to be with much Respect your Excellencys most obedient much obligd Humb. Servant

William Watson

